TilghmAn C. J.,
delivered the opinion of the Court.
Warrants for land are issued from the office of the secretary of the Land Office, and directed to the surveyor general, under seal.—The practice of the surveyor general has been, to retain the warrant in his office, and send a copy of it, not under seal, to the deputy surveyor of the district in which the land lies, with an order to execute the warrant.—This copy is the authority by which the deputy acts, and is, to him, in the nature of an original, which he retains in his office. It is undoubtedly evidence, and as such, has always been considered by this Court, although a copy of the original warrant certified by the secretary of the Land Office, under seal, would.also be evidence, and is usually produced, as it is generally more convenient to obtain that, than to get *211the identical copy lodged in the office of the deputy survey- or, a copy of which would not be evidence.—It is the opinion of the Court, that the evidence ought to have been received, and therefore the judgment should be reversed, and a venire facias de novo awarded.
Judgment reversed, and a venire facias de novo awarded.